DETAILED ACTION
	This Office Action is in response to the Remarks filed on March 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afzalian (US Pub. 2018/0068999 A1).
In re claim 1, Afzalian shows (fig. 6) a ferroelectric transistor, comprising: a first electrode (306); a second electrode (308)(read [0042]) offset from the first electrode by an active region (304); a transistor gate (320) along a portion of the active region; the active region including a first source/drain region (part of 306) adjacent the first electrode, a second source/drain region (part of 308) adjacent the second electrode, and a body region between the first and second source/drain regions; the body region (part of active region 304) including a gated channel region adjacent the transistor gate; the active region including at least one barrier (314) between the second electrode and 
In re claim 2, Afzalian shows (fig. 6) the at least one barrier (314) includes a semiconductor heterojunction where a first semiconductor material directly contacts a second semiconductor material. The first and second semiconductor materials inherently have first and second conduction bands, respectively, and having first and second valence bands, respectively; the first and second conduction bands being substantially energetically aligned with one another, and the first and second valence bands being offset relative to one another by at least about 0.5 volts, since the materials and structure are the same as the claimed invention.
	In re claims 3-6, Afzalian [0035-0037] discloses the materials recited in the claims.
	In re claims 9 and 10, Afzalian shows (fig. 6) wherein the at least one barrier
includes a junction where a heavily n-type doped semiconductor material directly contacts another material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Afzalian (US Pub. 2018/0068999 A1).
In re claim 7-8, Afzalian does not specifically disclose the elements and compounds recited in the claims. However, they are well known in the art of semiconductors for doping and enhancement of semiconductor materials.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 102 Rejection of the claims over Afzalian have been fully considered but they are not persuasive. The applicant argues that the cited references do not show all of the elements of the claims, specifically that Afzalian does not disclose the first and second electrodes. The examiner believes that the cited references show all of the elements of the claims. As stated in the rejection above, Afzalian discloses source/drain electrodes(306,308).This would be considered the electrodes of the device since current is supplied through these portions to operate the transistor. Even if such is not the case, Afzalian discloses [0042] that the device includes the necessary interconnects for device operation. Therefore, the references show all of the elements of the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verhulst (US Pub. 2008/0067495 A1) is particularly relevant .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815